71437: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-22653: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71437


Short Caption:CARRINGTON MORTG. HOLDINGS, LLC VS. R VENTURES VIII, LLCCourt:Supreme Court


Related Case(s):70545


Lower Court Case(s):Clark Co. - Eighth Judicial District - A684151Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:01/17/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCarrington Mortgage Holdings, LLCTenesa S. Powell
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						


RespondentR Ventures VIII, LLCJohn C. Coons
							(Cooper Coons Ltd.)
						Thomas A. Miskey
							(Cooper Coons Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


10/06/2016Filing FeeFiling Fee Paid. $250.00 from Akerman LLP.  Check no. 26000275.


10/06/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-31122




10/06/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-31125




10/06/2016Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:16-31252




10/27/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-33633




10/27/2016MotionFiled Stipulation Regarding NRCP 54(B) Certification.16-33771




11/08/2016Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.16-34865




11/15/2016Transcript RequestFiled Certificate of No Transcript Request.16-35443




11/22/2016Notice/IncomingFiled Notice of Entry of Order (Stipulation Regarding NRCP 54(B) Certification).16-36446




04/10/2017Order/ProceduralFiled Order to File Documents.  Appellant's Opening Brief and Appendix due:  15 days.17-11802




04/25/2017BriefFiled Appellant's Opening Brief.17-13778




04/25/2017AppendixFiled Joint Appendix Volume I.17-13779




04/25/2017AppendixFiled Joint Appendix Volume II.17-13780




04/25/2017AppendixFiled Joint Appendix Volume III.17-13781




04/25/2017AppendixFiled Joint Appendix Volume IV.17-13782




06/19/2017Order/ProceduralFiled Order to File Answering Brief. Answering Brief due: 11 days.17-20301




06/30/2017BriefFiled Respondent's Answering Brief.17-21937




07/31/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply Brief due: August 14, 2017.17-25225




08/11/2017BriefFiled Appellant's Reply Brief.17-26911




08/11/2017Case Status UpdateBriefing Completed/To Screening.


01/09/2018Notice/IncomingFiled Notice of Change of Address - Akerman, LLp.18-01058




01/17/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.18-02170




06/14/2018Opinion/DispositionalFiled Authored Opinion. "Reversed." Before: Pickering/Gibbons/Hardesty. Author: Gibbons, J. Majority: Gibbons/Pickering/Hardesty. 134 Nev. Adv. Opn. No. 46. NNP18-KP/MG/JH18-22653




07/09/2018RemittiturIssued Remittitur.18-25891




07/09/2018Case Status UpdateRemittitur Issued/Case Closed.


07/20/2018RemittiturFiled Remittitur. Received by District Court Clerk on July 13, 2018.18-25891





Combined Case View